United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3489
                                   ___________

Joseph Fields, III,                     *
                                        *
              Appellant,                *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * District of South Dakota.
Douglas L. Weber, Individually and in *
his official capacity as Warden, South *       [UNPUBLISHED]
Dakota State Penitentiary; Daryl        *
Slykhuis, Individually and in his       *
official capacity as Deputy Warden,     *
South Dakota State Penitentiary,        *
                                        *
              Appellees.                *
                                   ___________

                             Submitted: August 10, 2011
                                Filed: August 18, 2011
                                 ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

      Joseph Fields appeals from the adverse grant of summary judgment entered by
the District Court1 in this 42 U.S.C. § 1983 action. Upon careful de novo review, see
Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006), we conclude that summary

      1
        The Honorable Karen E. Schreier, Chief Judge, United States District Court
for the District of South Dakota.
judgment was proper for the reasons stated in the District Court’s order. Accordingly,
we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-